DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6, 14, 17, 30, 31 and 37 are objected to because of the following informalities: at line 2 of claim 6, “field at” should apparently read –field is at--; at line 3 of claim 6, “is generated” should apparently read –generated--; at line 18 of claim 14, “and,” should apparently be deleted; at line 19 of claim 14, “50mm;” should apparently read –50mm; and--; at line 3 of claim 17, “a conductor at least” should apparently read –a conductor having at least--; at lines 4 and 4 of claim 17, “having” should apparently be deleted; at line 44 of claim 17, “and,” should apparently be deleted; at line 4 of claim 30, .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14, 15, 17, 23, 26, 30, 31, 34, 35, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 6 of claim 6, it is unclear if “a plurality of electromagnetic fields” includes “the stimulatory electromagnetic field” at line 3 or not.  
At line 7 of claim 6, it is unclear if “at least one inhomogeneous electromagnetic field” is the same as or different than “the stimulatory electromagnetic field” recited at line 3.  
At line 8 of claim 6, it is unclear if “a sequence of electromagnetic fields” includes “the stimulatory electromagnetic field” at line 3 or not.  
At line 8 of claim 8, it is unclear if “at least one primary coil” and “at least one secondary coil” are the same as or different than “at least one coil” recited at line 4 of claim 1.
At line 9 of claim 8, it is unclear if “a plurality of coils” includes “at least one coil” recited at line 4 of claim 1 or not.  
At line 11 of claim 8, it is unclear if “a plurality of coils” includes “at least one coil” recited at line 4 of claim 1 or not.  
At line 17 of claim 8, it is unclear if “at least one coil” is the same as or different than “at least one coil” recited at line 4 of claim 1.
At line 1 of claim 14, it is unclear if “at least one coil” is the same as or different than “at least one coil” recited at line 4 of claim 1 or any of the coils recited in previous claim 8.  
At line 3 of claim 15, it is unclear if “at least one axial coil” is the same as or different than “at least one coil” recited at line 4 of claim 1.
At line 4 of claim 15, it is unclear if “at least one axial coil” is the same as or different than “at least one coil” recited at line 4 of claim 1.
At line 5 of claim 15, it is unclear which “the axial coil” is being referenced as line 4 recites “at least one axial coil”.  A suggested amendment is –the at least one axial coil--.
At line 3 of claim 17, it is unclear if “at least one axial coil” is the same as or different than “at least one coil” recited at line 4 of claim 1.
Claim 17 is indefinite as at line 11, it appears that text is missing following “(7)”.  
At line 21 of claim 17, it is unclear which “the coil” is being referenced as claim 1 at line 4 recites “at least one coil”.  A suggested amendment is –the at least one coil--.
At line 28 of claim 17, it is unclear what element “has at least one of:”.  
Claim 17 at line 46 recites the limitation "the core closest to the subject".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 at line 3 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 at line 7 recites the limitation "the input sensor signals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 at line 8 recites the limitation "the coils".  There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is –the at least one coil--.
Claim 23 at line 6 recites “a second processing component housing” which is indefinite as there is no prior recitation of “a first processing component housing”.  
At line 3 of claim 26, it is unclear if “signals from the controller” is the same as or different than “input signals” or “stimulation signals” recited in claim 1.
Claim 30 at line 4 recites the limitation "the at least one stimulation signal".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 30, it is unclear if “coils” is the same as or different than “at least one coil” recited at line 4 of claim 1.
Claim 30 at line 5 recites the limitation "the coil array".  There is insufficient antecedent basis for this limitation in the claim.
At line 11 of claim 31, it is unclear if “stimulation signals” is the same as or different than “stimulation signals” recited at line 8 of claim 1.
At line 2 of claim 34, it is unclear if “the system” should be –the apparatus—as “the system” would refer to “a coil system” recited at line 4 of claim 1 and in consideration of the specification, at paragraph [0280], it appears that the apparatus includes the receiving coil; not the coil array 1911, which would be “the coil system”.  
Claim 34 at line 3 recites the limitation "the coil array".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 35, it is unclear if “the system” refers to “a coil system” recited at line 4 of claim 1 or “a charging system” recited at line 4 of claim 34.  
At line 4 of claim 35, it is unclear which “the at least one stimulation signal” is being referenced as claim 1 recites “stimulation signals” at line 8. 
Claim 37 at line 4 recites the limitation "the input sensor signals".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 37, it is unclear which “the features” is being referenced as the line previously only recites “one or more features”.  A suggested amendment is –the one or more features--.
At line 5 of claim 37, it is unclear if “one or more stimulation signals” is the same as or different than “stimulation signals” recited at line 8 of claim 1.
Claim 37 is indefinite as it recites “at least one of…” but appears to require by limitations b) and c) with the inclusion of “and” between the limitations.  
At line 7 of claim 37, it is unclear which “the computational model” is being referenced as line 6 recites “at least one computation model”.  A suggested amendment is –the at least one computational model--.
At line 8 of claim 37, it is unclear which “different stimulation signals” is the same as or different than “one or more stimulation signals” at line 5. 
At line 8 of claim 37, punctuation or grammar appears to be missing between “signals” and “the”. 
At line 11 of claim 37, it is unclear if “different features” is the same as or different than “one or more features” recited at line 4.  
At line 13 of claim 37, it is unclear if “different features” is the same as or different than “one or more features” recited at line 4.  
At line 16 of claim 37, “by applying machine learning to” should apparently read –machine learning applied to-- in order to make sense grammatically with “using at least one of” recited at line 8.  
At line 16 of claim 37, it is unclear if “the reference responses and reference stimulation signals” refers to those of i) or ii) of claim 37.  
Regarding claim 41, it is unclear if claim 41 is conditional or not as it recites at line 1, “wherein for an audible sensory input” which is not recited in the previous claims.  
Claim 41 at lines 3-5 recites the limitation "the acoustic signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 31 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 31 at line 3 recites “a plurality of electrodes in contact with a tissue of the subject proximate the target region” which is a positive recitation of human subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 6, 8, 14, 15, 17, 21, 23, 30, 37, 38, 41, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borsody (U.S. Pub. No. 2013/0150653).  Regarding claim 1, Borsody discloses an apparatus for providing sensory stimulation to a subject (see Abstract), the apparatus including: a) an input (“sensor device”) that acquires input signals indicative of a stimulatory input ([0084] and Fig. 13); b) a signal generator 510 (Fig. 13, [0053]-[0056], [0083] and [0084]); c) a coil system 100 including at least one coil (Figs. 2, 13, [0060] and [0085]); and, d) an electronic controller 520 operating in accordance with software instructions that: i) receives the input signals from the input (Fig. 13 and [0084]); ii) performs analysis of the input signals ([0054]-[0055] and [0083]-[0084]); and, iii) uses results of the analysis to cause the signal generator to generate stimulation signals, the stimulation signals being applied to the coil system to thereby generate a stimulatory electromagnetic field in a target region of the subject, the stimulatory electromagnetic field being configured to selectively activate sensory neurons to thereby stimulate the subject in accordance with the stimulatory input ([0003], [0016], [0085] and [0086]).  Regarding claim 4, the stimulatory input is at least one of: a) audible, and the sensory neurons are spiral ganglion neurons; and b) visual, and the sensory neurons are at least one of: i) retinal ganglion neurons; ii) an optic nerve; iii) a lateral geniculate nucleus; and iv) a visual cortex [0095].  Regarding claim 6, the stimulatory electromagnetic field is at least one of: a) generated to minimise a magnitude of the stimulatory electromagnetic field outside the target region (intended use, however disclosed at [0075] and [0076]); b) includes at least one of: i) a 100 includes at least one of: a) at least two coils (Figs. 2, 13, [0060] and [0085]; b) at least three coils; c) at least four coils; d) less than ten coils; e) less than eight coils; f) at least one primary coil and at least one secondary coil; g) a coil geometry arranged to focus electromagnetic fields from each of a plurality of coils on the target region; h) a coil geometry arranged to focus electromagnetic fields from each of a plurality of coils on the target region and wherein different ones of the plurality of coils are focused on different parts of the target region; i) a number of coils circumferentially spaced around an axis, the axis being coincident with the target region and the coils being arranged at an angle relative to the axis, so that ends of the coils face the target region; and, j) at least one coil that is at least one of: i) a conical tapered coil; ii) a dual lobe coil; iii a butterfly coil; iv a flat coil; v) a spiral coil; vi) a helical coil; vii) a multi layered helical coil; and, viii) wound on a core.  Regarding claim 14, at least one winding of at least one coil has at least one of: a) an inner radius of at least one of: i) at least 0.2 mm [0057]; ii) at least 0.5 mm; iii at least 1 mm; iv) at least 5 mm; v) at least 10 mm; vi) less than 1.5 mm; vii) less then 10 mm; viii) less than 15 mm; and, ix) less than 20 mm; and, b) an outer radius of at least one of: i) at least 5 mm [0057]; ii) at least 8 mm; iii at least 10 mm; iv) at least 20 mm; v) at least 30 mm; and, vi) less than 50 mm; vii) less than 60 mm.  Regarding claim 15, the coil system 100 includes at least one of: a) at least one axial coil configured to generate an electric field in the target region (Figs. 1 and 4 and [0016] and [0077]); and b) at least one axial coil configured to generate an electric field in the target region wherein the 540 positioned adjacent the coil system to reduce stray fields (Fig. 12 and [0081]); and b) at least one shield positioned adjacent the coil system to reduce stray fields wherein the at least one shield includes: i) a diamagnetic shield; ii) a conductive shield; iii) a shield positioned adjacent each coil; and, iv) a shield positioned adjacent each coil, each shield including an opening having 558, 552, 554, 556) that measures a response in the subject [0084], and wherein the controller uses response signals from the response sensor to at least one of: a) generate the at least one stimulation signal [0084]; and, b) control a position of coils in a coil array [0084].  Regarding claim 37, the controller at least one of: a) generates a respective stimulation signal for each of a plurality of coils in the coil system ([0073] and [0075]-[0077]); b) analyses the input sensor signals to determine one or more features and uses the features to generate one or more stimulation signals; and, c) uses the features and at least one computational model to generate the one or more stimulation signals, the computational model embodying relationships between the features and different stimulation signals the at least one computational model being derived using at least one of: i) reference responses measured for reference subjects in response to reference stimulation signals generated using different features; ii) reference responses measured for the subject in response to reference stimulation signals generated using different features; and, iii) a model of at least the target region of the subject obtained from a 3D scan of the subject and, iv) by applying machine learning to the reference responses and reference stimulation signals.  Regarding claim  by Borsody.
Regarding claim 45, Borsody discloses a method for providing sensory stimulation to a subject, the method including: a) using an input to acquire input signals indicative of a stimulatory input ([0084] and Fig. 13); and, b) using an electronic controller 520 operating in accordance with software instructions (Fig. 13 and [0084]) to: i) receive the input signals from the input (Fig. 13 and [0084]); ii) perform analysis of the input signals ([0054]-[0055] and [0083]-[0084]); and, iii) use results of the analysis to cause a signal generator 510 to generate stimulation signals (Fig. 13, [0053]-[0056], [0083] and [0084]), the stimulation signals being applied to a coil system 100 (Figs. 2, 13, [0060] and [0085]) to thereby generate a stimulatory electromagnetic field in a target region of the subject, the stimulatory electromagnetic field being configured to selectively activate sensory neurons to thereby stimulate the subject in accordance with the stimulatory input ([0003], [0016], [0085] and [0086]).
Regarding claim 46, Borsody discloses an pparatus for performing neuromodulation, the apparatus including: a) a signal generator 510 (Fig. 13, [0053]-[0056], [0083] and [0084]); b) a coil system 100 including at least one axial coil (Figs. 1A, 2, 13, [0060] and [0085]); and, c) an electronic controller 520 operating in accordance with software instructions (Fig. 13 and [0084]) that: i) determines neuromodulation to be performed ([0054]-[0055] and [0083]-[0084]); and, causes the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borsody (U.S. Pub. No. 2013/0150653) in view of Fischell et al. (U.S. Pub. No. 2003/0195588).  Regarding claim 2, Borsody discloses that the input includes: a) an input sensor that senses the stimulatory input [0084], wherein the input sensor may detect audition, sound or speech production [0095]; and, b) a wireless transceiver that receives the input signal from a remote device [0053].  However, Borsody fails to disclose that the input sensor is a microphone.  Fischell et al. (hereinafter Fischell) likewise discloses a .  
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Borsody (U.S. Pub. No. 2013/0150653) in view of Boveja et al. (U.S. Pub. No. 2005/0154426).  Regarding claim 26, Borsody discloses that the signal generator 510 generates controlled drive signals in accordance with signals from the controller 520 [0083]; and, b) each coil uses the drive signals to generate the stimulation signals ([0084] and [0085]); and that the signal generator includes c) a power supply 500 for use by the coils ([0083] and Fig. 13).  However, Borsody fails to disclose that a driver circuit generates the drive signals, a trigger circuit for each coil uses the drive signals, .  
Regarding claim 34, Borsody fails to disclose wherein the system includes: a) a receiving coil configured to receive stray fields generated by the coil array; and, b) a charging system used to charge a battery using current generated by the receiving coil. Boveja discloses an apparatus for providing TMS to a patient utilizing an external figure-.  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Borsody (U.S. Pub. No. 2013/0150653) in view of Simon et al. (U.S. Pub. No. 2012/0184801) Regarding claim 31, Borsody discloses the invention as claimed, see rejection supra; however Borsody fails to disclose wherein the response sensor includes an electrical impedance tomography sensor including: a) a plurality of electrodes in contact with a tissue of the subject proximate the target region; b) a signal generator that applies alternating signals to a number of the plurality of electrodes; c) a signal sensor that measures electrical signals on other ones of the plurality of electrodes; and, d) one or more impedance processing devices configured to generate a map of the target region in accordance with the measured signals, wherein the map is used to at least one of: i) position the at least one coil; and, ii) control stimulation signals applied to the at least one coil.  Simon et al. (hereinafter Simon) discloses a TMS device for providing .  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Borsody (U.S. Pub. No. 2013/0150653) in view of Boveja et al. (U.S. Pub. No. 2005/0154426) and further in view of Riehl (U.S. Pub. No. 2005/0107654).  Regarding claim 35, Borsody and Boveja discloses the invention as claimed, see rejection supra; however the combination fails to disclose that the system includes: a) a tuning circuit that tunes the receiving coil; and b) a tuning circuit controller in communication with the electronic controller that controls the tuning circuit in accordance with the at least one stimulation signal.  Riehl discloses an appropriate stimulation level for TMS therapy using various techniques (see Abstract), such as by incorporating a probe incorporating a tuned coil and detection circuitry that is sensitive to different biological tissue, such that a stimulation site can be better determined for application of TMS ([0012] and [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a probe incorporating a tuned coil and detection circuitry that is sensitive to different biological tissue as taught by Riehl, into a TMS stimulation apparatus as suggested by the combination of Borsody and Boveja, as the combination recognizes the need to adapt a system to various .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791